Filed 8/21/15 In re Jacquelyn B. CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

In re JACQUELYN B. et al., Persons Coming
Under the Juvenile Court Law.

TUOLUMNE COUNTY DEPARTMENT OF                                                              F070568
SOCIAL SERVICES,
                                                                          (Super. Ct. Nos. JV7295, JV7296,
         Plaintiff and Appellant,                                                      JV7297)

                   v.
                                                                                         OPINION
R.T. et al.,

         Defendants and Respondents.


         APPEAL from orders of the Superior Court of Tuolumne County. Donald
Segerstrom, Judge.
         Sarah Carrillo, County Counsel, and Christopher Schmidt, Deputy County
Counsel, for Plaintiff and Appellant.
         Neale B. Gold, under appointment by the Court of Appeal, for Defendant and
Respondent R.T.
         Jacob I. Olson, under appointment by the Court of Appeal, for Defendant and
Respondent C.T.
         No appearance for Defendant and Respondent Robert B.


                                                        -ooOoo-
       The Tuolumne County Department of Social Services (the department) appeals
from orders of the juvenile court, entered at the 18-month review hearing in October
2014, extending, for six months, reunification services for R.T. (mother) and C.T.
(father), the parents of three dependent children, Jacquelyn B. (born Sept. 2001), Shyanne
T. (born Dec. 2006), and Shaun T. (born Aug. 2010).1 The department contends the
juvenile court erred in finding the parents qualified for the benefit of additional
reunification services under Welfare and Institutions Code section 366.22, subdivision
(b).2 We shall dismiss the appeal as moot.
                    FACTUAL AND PROCEDURAL BACKGROUND
       In March 2013, the children were placed in protective custody due to the parents’
methamphetamine use and related incarcerations. Mother was arrested on drug-related
charges on March 18, and father was arrested for a probation violation on March 20, after
he tested positive for methamphetamine. At the time of father’s arrest, he and the
children lived in a motel room with a pit bull, the room was a mess, and at least the two
younger children were filthy.
       The juvenile court subsequently detained the children and exercised its
dependency jurisdiction over them. At the dispositional hearing in May 2013, the
juvenile court removed the children from parental custody and ordered the parents to
comply with a dependency drug court family reunification case plan.
       Mother was jailed until late July 2013. She later spent four months in residential
drug treatment but did not complete the program. However, after she was released,
mother tested clean and participated in other services included in her drug dependency
court reunification services plan and her other conditions of probation.

1      C.T. is the father of the two younger children but cared for all three children. Jacquelyn’s
biological father has not been part of her life and was not offered reunification services.
2       All statutory references are to the Welfare and Institutions Code unless otherwise
specified.


                                                2.
       Father was jailed until around June 2013, after which he participated in some
outpatient services. In September 2013, he entered a court-ordered residential drug
treatment program and graduated in March 2014. He thereafter participated in his
substance abuse group and individual counseling as well as Alcoholics Anonymous
meetings. But within weeks of his release from his residential treatment program, he had
multiple positive tests for alcohol.
       In May 2014, the parents were arrested for possession of a firearm as a result of a
probation search of the home where they were temporarily staying. The home belonged
to mother’s grandparents and the firearm was found in a locked cabinet. As of October
2014, the parents had entered plea agreements and were awaiting sentencing.
       The parents later moved out of the grandparents’ home and lived in father’s truck
for several weeks. By mid-August 2014, they were able to move into their own two-
bedroom apartment. The apartment was clean and appropriate, albeit with limited
furniture. Both parents also had jobs and father resumed testing negative for alcohol.
       In the department’s report for the 18-month review hearing, which was held on
October 3, 2014, the department recommended that the juvenile court terminate
reunification services based on the department’s assessment that the parents had not
demonstrated any significant changes in their behavior.
       At the 18-month review hearing, after listening to father’s testimony and the
arguments of counsel, the juvenile court ruled as follows:

              “In comparison to, you know, where [father] was, these poor parents
       have come miles. They have really come far in this program. For me to
       say you’ve done all this work, and you’ve come all this way and you’ve
       done all these things, sorry times up, I just can’t do it. I can’t—I can’t
       make that finding, because I do find that it is in the children’s best interest
       that additional reunification services be provided.

              “I will find that the parents have made significant and consistent
       progress in a court-ordered residential substance abuse treatment program
       and that there is a barrier to their reunification services that was incurred by


                                              3.
       the parents both in terms of their substance abuse programs and in terms of
       their incarceration and—and that when they were able—when they weren’t
       in treatment and when they were incarcerated, they were consistently and
       regularly contacting and visiting the children. And in my view, they really
       have made significant and consistent progress in the prior eighteen months.

                “Now, they are not perfect. I think that this hearing has brought
       home, particularly to [father], the necessity that he can’t slip up at all. But
       they both have made huge steps in resolving the problems that led to the
       children’s removal, and I think that they both have demonstrated the
       capacity and ability to complete the objectives of the treatment program and
       that it is—there is a substantial probability that the children can be returned
       or will be returned to their physical custody within the extended six
       months. [¶] … [¶]

               “I find that the children are bonded to their parents and that it is in
       the children’s best interest. And I was particularly swayed by Jacquelyn’s
       letter. I thought that—I thought she was well-spoken and that she was very
       sincere in what she was telling the Court and what she felt. And one of the
       things that was in there that I thought was highly relevant was watching her
       parents go through this process and how much they’ve struggled. She says,
       I think they have changed a lot since the beginning, and I agree with her.

               “So I will make those findings as set forth. I will find that
       subdivision (b) of Section 366.22 does apply. I will find that the legislative
       intent of the section is that if the incarceration and court-ordered residential
       treatment program was a barrier to reunification services, that the additional
       six months applies. And that to read the statute as requiring that the parent
       be in a residential treatment program at the time of the eighteen-month
       [hearing] is contrary to the legislative intent. So what I read is that if they
       have made significant and consistent progress in a court-ordered residential
       treatment program and it is in their best interest to—in the best interest of
       the children to reunify, that’s when the code section is applicable and the
       Court goes onto the additional findings to be made which I have made.”
       The juvenile court then set a 24-month review hearing for March 24, 2015.
       The department subsequently filed a petition for writ of mandate, challenging the
juvenile court’s October 3, 2014, orders granting the parents additional reunification
services. This court summarily denied the petition and the department filed the instant
appeal.



                                              4.
                                           DISCUSSION
       The department contends the juvenile court erred in extending reunification
services to the parents past 18 months. The department claims the parents did not qualify
for the benefit of additional services under section 366.22, subdivision (b),3 as a matter of
law, because the parents neither were in a court-ordered residential substance abuse
treatment program at the time of the 18-month review hearing, nor were they recently
discharged from incarceration as their periods of incarceration ended in the summer of
2013. The department also challenges the sufficiency of the evidence supporting the
court’s factual findings. We agree with the parents’ contention that the appeal should be
dismissed as moot.
       “As a general rule, ‘an appeal presenting only abstract or academic questions is
subject to dismissal as moot.’” (In re Jody R. (1990) 218 Cal. App. 3d 1615, 1621-1622.)
“A case is moot when the decision of the reviewing court ‘can have no practical impact
or provide the parties effectual relief.’” (MHC Operating Limited Partnership v. City of


3       In relevant part, section 366.22, subdivision (b) provides: “If the child is not returned to
a parent … at the permanency review hearing and the court determines by clear and convincing
evidence that the best interests of the child would be met by the provision of additional
reunification services to a parent … who is making significant and consistent progress in a
court-ordered residential substance abuse treatment program, or a parent recently discharged
from incarceration, … and making significant and consistent progress in establishing a safe
home for the child’s return, the court may continue the case for up to six months for a
subsequent permanency review hearing .… The court shall continue the case only if it finds that
there is a substantial probability that the child will be returned to the physical custody of his or
her parent … and safely maintained in the home within the extended period of time .… For the
purposes of this section, in order to find a substantial probability that the child will be returned to
the physical custody of his or her parent … and safely maintained in the home within the
extended period of time, the court shall be required to find all of the following: [¶] (1) That the
parent … has consistently and regularly contacted and visited with the child. [¶] (2) That the
parent … has made significant and consistent progress in the prior 18 months in resolving
problems that led to the child’s removal from the home. [¶] (3) The parent … has demonstrated
the capacity and ability both to complete the objectives of his or her substance abuse treatment
plan as evidenced by reports from a substance abuse provider as applicable, or complete a
treatment plan postdischarge from incarceration, … and to provide for the child’s safety,
protection, physical and emotional well-being .…” (Italics added.)


                                                  5.
San Jose (2003) 106 Cal. App. 4th 204, 214; In re Pablo D. (1998) 67 Cal. App. 4th 759,
761.) If the issue is one of continuing public interest and is likely to recur, a court may
exercise an inherent discretion to resolve the issue even if the case is otherwise moot.
(Liberty Mut. Ins. Co. v. Fales (1973) 8 Cal. 3d 712, 715-716.)
       Here, the juvenile court ordered the department to provide the parents with six
additional months of reunification services and set the matter for a 24-month review
hearing in March 2015. As the parties recognize, by the time this court issues an opinion,
the six months will have expired, and the department will have delivered or made
available to the parents the additional services ordered by the court. Accordingly, this
court can grant no effective relief. The department has not presented any persuasive
arguments in support of its bald assertion that the issues it raises on appeal are of
continuing public interest and likely to recur. We therefore decline to address the merits
of the appeal.
                                      DISPOSITION
       The appeal is dismissed as moot.



                                                                  _____________________
                                                                               HILL, P.J.
WE CONCUR:


 _____________________
KANE, J.


 _____________________
SMITH, J.




                                              6.